Title: To Thomas Jefferson from George Clinton, 9 July 1807
From: Clinton, George
To: Jefferson, Thomas


                        
                            Dear Sir,
                            City of New York July 9th 1807.
                        
                        I thank you for your very obliging Letter of the 6th. Instant and for your kind congratulations upon the
                            arrival of myself and Daughter at this place.
                        Agreably to your request I have directed the Collector to have the Affidavits of the Officers of the revenue
                            Cutter taken respecting the transaction to which your Letter relates and to transmit them to you by the present Mail—I
                            have thought it most adviseable to mention the Insult generally in my Letter, referring to the Affidavits for a particular
                            detail of the transaction which I hope will be equally satisfactory with the Mode suggested by you especially as I therein
                            vouch for the Truth of those depositions; by this Manner of conducting the Business it will appear that the Occurence has been communicated without any Interposition of the executive which
                            wou’d perhaps be most agreable & best.
                        It is with pleasure I mention that the Measures understood to be adopted by the Administration in consequence
                            of the late Outrage on our Frigate and particularly your proclamation meet with general Approbation. American Federalists
                            appear cordially to unite with the republicans on this occasion. To the Tories or British Federalists this is a mortifying
                            circumstance as they cannot but perceive that in Case of War they will be deserted by their electioneering Allies and left
                            to shift for themselves. I now wait here only for the arrival of General Dearbon—With great Isteem & respect I am
                            yours sincerely
                        
                            Geo: Clinton
                     
                        
                    